UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07360 Monetta Trust (Exact name of registrant as specified in charter) 1776-A S. Naperville Road, Suite 100 Wheaton, IL 60189-5831 (Address of principal executive offices) (Zip code) Robert S. Bacarella 1776-A S. Naperville Road, Suite 100 Wheaton, IL 60189-5831 (Name and address of agent for service) (630) 462-9800 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. Annual Report December 31, 2013 Monetta Mutual Funds No-Load Monetta Trust: ■ Monetta Fund ■ Monetta Young Investor Fund ■ Orion/Monetta Intermediate Bond Fund 1-800-MONETTA www.monetta.com This Page is Intentionally Left Blank Page 2 Dear Fellow Shareholders: February 12, 2014 I am pleased to enclose your Funds’ annual report for the year ended December 31, 2013. Overall 2013 was a terrific year for stock investors as reflected by the 32.39% return of the S&P 500 Index. This annual return was the best since 1997 and was the continuation of the “bull” market that began in March 2009. 2013 will also be remembered as a lackluster year for fixed income investors as measured by the Barclays Capital Intermediate Government/Credit Index decline of 0.86%. We believe the major catalyst propelling stocks higher last year was the Federal Reserve’s stimulus policies that basically kept interest rates low and dampened inflationary pressure. In addition stock valuations were supported by a gradual, but improving economic environment and continued improvement in corporate profits. The best performing industry sectors last year included the technology, healthcare and consumer cyclical areas. Lagging sectors were the basic materials, real estate and energy groups. Within the growth style category, small capitalization companies outperformed the mid-cap companies with the larger-cap companies being the laggard group. 2014 Outlook There is a fear that the market may correct when the Federal Reserve trims back its easing policy. We believe the Federal Reserve tapering will be gradual and over an extended period of time. With the unemployment rate still above 6.5% and real Growth Domestic Product (GDP) not exceeding 2.5%, the economy will likely still need some level of Federal Reserve stimulus to maintain an improving economic growth environment. Major uncertainties in 2014 include the possible bailout of the Affordable Care Act, the situation in Syria and Iran taking a turn for the worse and the possibility of corporate profit margins peaking, requiring higher topline revenue growth to meet or exceed earnings estimates. On the positive side, global economic growth has been showing signs of improvement, interest rates remain at near historic low levels and consumer purchasing power has been gradually increasing. In regard to equity “valuations,” the market is currently trading at 16-17 times earnings which is slightly above the historical average of 15 times earnings. We believe this to be a reasonable valuation level based on a generally improving corporate earnings environment. We view the market “glass” as half-full and therefore favor large capitalization growth companies that can maintain and/or improve earnings in a slow growth environment. As long as there is minimal inflation, the Federal Reserve should continue its easy money policy which we believe will keep interest rates low for an extended period of time. Concurrently, the U.S. economy does not appear to be at risk of another recession anytime soon. During 2014, we expect stocks can advance and may outperform bonds, but given the headwinds of higher rates, equity gains should be more muted than they were last year. With the Federal Reserve not expected to raise rates materially next year, we believe fixed income returns may track the returns earned in 2013. Following is detailed information that highlights each Fund’s performance, major security holdings, and our 2014 outlook for your review. We thank you for being a valued shareholder and providing us with the opportunity to help you achieve your long-term investment goals. Respectfully, Robert S. Bacarella President, Founder and Portfolio Manager Past performance is not a guarantee of future results. Page 3 TABLE OF CONTENTS Letter To Shareholders 3 Performance Highlights Monetta Fund 6 Monetta Young Investor Fund 7 Orion/Monetta Intermediate Bond Fund 8 Disclosure Of Fund Expenses 9 Schedules of Investments Monetta Fund 10 Monetta Young Investor Fund 12 Orion/Monetta Intermediate Bond Fund 14 Financial Statements Statements of Assets & Liabilities 16 Statements of Operations 17 Statements of Changes in Net Assets 18 Financial Highlights 19 Notes to Financial Statements 22 Report Of Independent Registered Public Accounting Firm 27 Other Information 28 Trustees & Officers 30 Notice to Shareholders 31 Principal Risks: Historically, small company stocks and mid-cap company stocks have been more volatile than large company stocks, including the increased risk of price fluctuations. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. The Monetta Young Investor Fund invests approximately 50% of its net assets in ETF’s (Exchange Traded Funds) and other funds seeking to track the S&P 500 Index. The cost of investing in the shares of ETF's will generally be lower than investing in other mutual funds that track an index, which will be subject to certain risks which are unique to tracking the Index. However, if the Funds invest in other mutual funds that track an index, your cost of investing will generally be higher. For the year ended December 31, 2013, the Young Investor Fund's other fund investments consisted only of ETF's. Please refer to the prospectus for further details. Page 4 Limiting the purchase of individual stocks to companies that produce products or provide services that are recognized by many investors may also be a risk if this sector underperforms, which can be significantly affected by the performance of the overall economy, interest rates, competition, consumer confidence and spending, and changes in demographics and consumer tastes. All investments, including those in mutual funds, have risks and principal loss is possible. While the Funds are no-load, management and other expenses still apply. Please refer to the Prospectus for further details. Monetta Financial Services, Inc. (MFSI or the “Adviser”) is the investment adviser to the Monetta Funds. References to individual securities are the views of the Adviser at the date of this report and are subject to change. References are not a recommendation to buy or sell any security. Fund holdings and compositions are subject to change. MFSI and its affiliate, and its affiliated officers, directors and employees may, from time to time, have long or short positions in, and buy or sell, the securities of companies held, purchased or sold by the Monetta Funds. Current and future portfolio holdings are subject to risk. Diversification does not assure a profit nor protect against loss in a declining market. Duration: A commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Barclays Capital (formerly Lehman Brothers) Intermediate Government/Credit Bond Index is a market value weighted performance benchmark which includes virtually every major U.S. government and investment-grade rated corporate bond with 1-10 years remaining until maturity. Since indices are unmanaged, it is not possible to invest in them. This report must be preceded or accompanied by a Prospectus. Please refer to the Prospectus for important information about the investment company including investment objectives, risks, charges and expenses. Read it carefully before you invest or send money. Opinions expressed are those of the fund managers and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Distributor: Quasar Distributors, LLC. Page 5 Monetta Fund (Unaudited) Year ended December 31, 2013 Investment Objective: Average Market Capitalization: Total Net Assets: Long-Term Capital Growth $117.7 billion $54.48 million PERFORMANCE AS OF 12/31/2013: Average Annual Total Return 1 Year 3 Year 5 Year 10 Year Monetta Fund 34.89% 8.73% 18.73% 7.13% S&P 500 Index 32.39%
